

116 S4921 IS: To amend the Internal Revenue Code of 1986 to allow a deduction for traveling expenses for Federal disaster relief workers away from home for more than 1 year.
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4921IN THE SENATE OF THE UNITED STATESNovember 18, 2020Ms. Hassan (for herself and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow a deduction for traveling expenses for Federal disaster relief workers away from home for more than 1 year.1.To allow a deduction for traveling expenses for Federal disaster relief workers away from home for more than 1 year(a)In generalSection 162(a) of the Internal Revenue Code of 1986 is amended by inserting or is certified by the Administrator of the Federal Emergency Management Agency as traveling on behalf of the United States in temporary duty status to respond to a federally declared disaster (as defined in section 165(i)(5)(A)) after a Federal crime.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.